DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,102,001 to McLevige (McLevige hereinafter) in view of US Patent 5,326,476 to Grogan et al. (Grogan), 5,881,629 to Gollner et al. (Gollner) and WO 2017160904 to Maust (Maust).
Regarding claim 1, McLevige teaches a metering pump system (30) comprising: a variable displacement pump (32) comprising an inlet (34) and an outlet (36); a flow sensing valve (58) fluidically connected to the outlet of the variable displacement pump; an actuator (40) mechanically coupled to a displacement mechanism of the variable displacement pump; an electronic engine controller (54) in communication with the flow sensing valve; and an electrohydraulic servo valve (43) electrically connected to the electronic engine controller and hydraulically connected to the actuator, wherein the electrohydraulic servo valve is configured to hydraulically drive the actuator to move the displacement mechanism to change displacement of the variable displacement pump (col. 3, ln. 46-55).  Mclevige further teaches a linear variable differential transducer (60) configured to measure a displacement of the flow sensing valve (58).  
McLevige does not teach that the flow sensing valve includes a resistance temperature detector.  Grogan teaches another flow sensor (62) generally and particularly teaches that the sensor is provided with temperature sensing thermistors (202, 204, which are resistance temperature detectors).  Grogan teaches that these provide further information regarding the fluid flow (col. 25, ln. 3-30).  Therefore, it would have been obvious to one of ordinary skill in the art to provide thermistors, or resistance temperature detectors, to the valve of McLevige in order to provide further information about the fluid flow in order to enhance control and system state information.
McLevige also does not teach a second linear variable displacement transducer configured to measure a linear displacement of the actuator.  Gollner teaches another variable displacement pump generally, and particularly teaches a linear transducer (6) configured to measure a linear displacement of the actuator (4).  Gollner teaches that this provides a feedback signal for advantageously closed loop control of the pump (see e.g. col. 3, ln. 28-52).  Therefore, it would have been obvious to one of ordinary skill in the art either to provide a linear actuator and modified control algorithm to the pump of McLevige, or to replace the pump of McLevige with that of Gollner in order to obtain the advantageously closed loop feedback control of Gollner.
Finally, McLevige does not teach the use of the above structures to measure an actual flow rate and calculate a predicted flow rate.  The examiner notes that Gollner teaches volume estimation (col. 4, ln. 43-56) which is tantamount to calculating an expected flow rate and Grogan teaches measurement of actual flow rates taking temperature of the fluid into account (as discussed above).  Maust teaches another pump control system generally, and particularly teaches that a projected (expected) flow rate is compared to an actual flow rate to determine and error coefficient and thereby calibrate the pump.  Therefore, it would have been obvious to one of ordinary skill in the art to use the expected flow rate of Gollner and the actual flow rate of Grogan to determine an error coefficient as taught by Maust in order to calibrate the pump for fuel delivery.
Regarding claim 3, McLevige does not teach the details of the actuator of claim 3.  Gollner teaches that the variable displacement is controlled by a control actuator (4) having a housing, piston cylinder (see Fig. 6), a fluid chamber (within 4) and a spring (see col. 3 ln. 61-62) in an opposed chamber and a piston rod (illustrated in Fig. 6).  Gollner teaches that this forms part of a system for simply controlling displacement (col. 2, ln. 23-32).  Furthermore, those of ordinary skill in the art will appreciate that a swashplate displacement pump such as that taught by Gollner constitutes a substitute for the variable displacement pump of McLevige, and that both references demonstrate the well-known nature of the associated art and construction techniques used therein.  Therefore it would have been obvious to substitute a pump as taught by Gollner for that of McLevige as the mere substitution of one known variable displacement liquid pump for another according to known techniques in order to achieve the predictable result of increased control via the feedback taught by Gollner.  Thus provided, the actuator (4) of Gollner would satisfy all the limitations of the claimed actuator.
Regarding claim 4, Gollner teaches that the piston rod is operably connected to the displacement mechanism (swashplate) of the pump.
Regarding claim 5, Gollner teaches a swashplate (col. 3, ln. 12-13).
Regarding claim 7, Gollner teaches a positive feedback loop generally, and Grogan teaches incorporating temperature data thereinto per the combination.
Regarding claim 8, McLevige teaches that the actuator is a hydraulic actuator that uses fuel for hydraulic fluid (col. 3, ln. 59).
Regarding claim 9, McLevige teaches a metering pump system (30) comprising: a variable displacement pump (32) comprising an inlet (34) and an outlet (36); a flow sensing valve (58) fluidically connected to the outlet of the variable displacement pump; an actuator (40) mechanically coupled to a displacement mechanism of the variable displacement pump; an electronic engine controller (54) in communication with the flow sensing valve; and an electrohydraulic servo valve, or drive unit, (43) electrically connected to the electronic engine controller and hydraulically connected to the actuator, wherein the electrohydraulic servo valve is configured to hydraulically drive the actuator to move the displacement mechanism to change displacement of the variable displacement pump (col. 3, ln. 46-55).  McLevige further teaches a linear variable differential transducer (60) configured to measure a displacement of the flow sensing valve (58).  McLevige does not teach that the flow sensing valve includes a resistance temperature detector.  Grogan teaches another flow sensor (62) generally and particularly teaches that the sensor is provided with temperature sensing thermistors (202, 204, which are resistance temperature detectors).  Grogan teaches that these provide further information regarding the fluid flow (col. 25, ln. 3-30).  Therefore, it would have been obvious to one of ordinary skill in the art to provide thermistors, or resistance temperature detectors, to the valve of McLevige in order to provide further information about the fluid flow in order to enhance control and system state information.
McLevige does not teach the use of the above structures to measure an actual flow rate and calculate a predicted flow rate.  The examiner notes that Gollner teaches volume estimation (col. 4, ln. 43-56) which is tantamount to calculating an expected flow rate and Grogan teaches measurement of actual flow rates taking temperature of the fluid into account (as discussed above).  Maust teaches another pump control system generally, and particularly teaches that a projected (expected) flow rate is compared to an actual flow rate to determine and error coefficient and thereby calibrate the pump.  Therefore, it would have been obvious to one of ordinary skill in the art to use the expected flow rate of Gollner and the actual flow rate of Grogan to determine an error coefficient as taught by Maust in order to calibrate the pump for fuel delivery.
Regarding claim 10, McLevige teaches an electrohydraulic servo valve (EHSV).
Regarding claim 11, McLevige teaches a piston assembly (38, 42) hydraulically connected (via 48, 52) to the EHSV.
Regarding claim 12, McLevige teaches a displacement mechanism mechanically connected to the actuator (via 40).
Regarding claim 13, Gollner teaches a swashplate (col. 3, ln. 12-13).
Regarding claim 14, Gollner teaches a positive feedback loop generally, and Grogan teaches incorporating temperature data thereinto per the combination.
Regarding claim 15, McLevige teaches a method of pumping in a system comprising pumping fuel with a variable displacement pump (32) having a displacement mechanism connected to an actuator (38, see col. 3ln. 46-55), directing the fuel through a flow sensing valve (58) via n outlet (36), sensing a linear displacement of the valve via a linear transducer (60), communicating the displacement to a controller (54), and delivering current to a servo valve (EHSV) by the controller to move the actuator (38) and control the displacement.  Per Grogan, the combined references further teach sensing a temperature with a resistance differential transducer and communicating a signal representative thereof to the controller, by the same analysis as claim 2 above.
Regarding claim 17, the calibration taught by Maust constitutes comparison of actual to predicted flow rate to analyze performance of the pump.
Regarding claim 18, Gollner teaches a swashplate (col. 3, ln. 12-13).
Regarding claim 19, McLevige teaches an electrohydraulic servo valve (EHSV).
Regarding claim 20, McLevige teaches that the actuator is a hydraulic actuator that uses fuel for hydraulic fluid (col. 3, ln. 59).

Response to Arguments
Applicant's arguments filed 13 September 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, applicant argues that McLevige does not teach a linear variable displacement transducer arranged to measure the displacement of an actuator which is taught by Gollner and that Gollner does not teach such a transducer measuring a flow valve displacement, which is taught by McLevige.
Applicant’s arguments with respect to Park are moot in view of the new reference to Maust discussed above.
In view of the above, the examiner maintains that the claimed invention is obvious in view of the references applied above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1 December 2022